DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in respond to application filed on 5/4/2020.
Claims 1-20 are pending.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, obtain a cluster definition from a repository; create a cluster on a cluster platform based on the cluster definition; identify a cluster type of the cluster based on the cluster definition; determine a service set from a service map based on the identified cluster type, the service map including at least one cluster type mapped to at least one service; obtain a service deployment template of each service of the service set; and deploy each service of the service set on the created cluster based on the obtained service deployment templates, whereby the cluster is configured for use according to the cluster type as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 8, and 16.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191